Citation Nr: 1223004	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for cardiomyopathy, to include an arterial condition and ischemic coronary disease.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In January 2009, the Veteran was afforded a Decision Review Officer (DRO) hearing.  A transcript of that hearing is of record in the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran was not a prisoner of war (POW). 

2.  The Veteran's cardiomyopathy, to include an arterial condition and ischemic heart disease, was not manifested in service or within one year following his separation from active duty, and is not shown to have been related to his service.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for POW status are not met.  38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. §§ 3.1, 3.203 (2011).

2.  Cardiomyopathy, to include an arterial condition and ischemic coronary disease, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veteran Claims (Court) further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  See Pelegrini, supra.  However, the VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, the appellant was issued notice letters in February 2008 and May 2008, prior to the initial unfavorable decision.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  In addition, the RO provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received and/or requested in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.

The Board finds that the February 2008 and May 2008 letters satisfied VA's duty to notify the Veteran.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

At the outset, the Board notes that the Veteran's service treatment records are not on file and were apparently destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection; instead it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.

The claims file includes the Veteran's DD-214 Form (Report of Separation), private medical and treatment records, and testimony and a statement from the Veteran's wife.  In a Board remand dated in January 2010, a request for Social Security Administration (SSA) records was made; however, the SSA responded that the Veteran was in receipt of SSA old age benefits and not disability benefits.  Consequently, there are no pertinent records for the Veteran held by the SSA.

With regard to the matter of whether the Veteran may be recognized as a former POW for VA purposes, the Board finds that because that claim is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Following receipt of the appellant's claim, the RO expended considerable efforts to obtain service department records establishing the Veteran's POW status.  These efforts included multiple requests to the NPRC.  The NPRC ultimately responded that the Veteran's records had likely been destroyed in the 1973 fire at that facility and that a search of their listed Korean War POW's was negative for any reference to the Veteran.  Similarly, the NPRC search for morning reports was unsuccessful.

In summary, the Board is satisfied that all relevant facts have been adequately developed to the extent possible.  No further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Applicable Law

The Board has thoroughly reviewed all the evidence in the appellant's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309.  Cardiovascular-renal disease, to include hypertension, is a chronic disease with a presumptive period of one year. 38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

If a Veteran is a former POW, certain enumerated diseases shall be service-connected if manifest to a degree of 10 percent or more at any time after discharge or release from active service even though there is no record of such disease during service, provided the rebuttable presumption provisions of § 3.307 are also satisfied. In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  The enumerated diseases include atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease and their complications (including myocardial infarction, congestive heart failure and arrhythmia)).  See 38 C.F.R. 3.309(c)(1) (2011); compare 38 U.S.C.A. §§ 1112(b)(1)(B), (b)(2)(L) (2011) (requiring that the former POW be interned or detained for not less than 30 days for presumptive service connection for heart disease). 

The term "former prisoner of war" means a person who, while serving in the active military, naval or air service, was forcibly detained or interned in line of duty by an enemy government or its agents, or a hostile force, during a period of war; or by a foreign government or its agents, or a hostile force, under circumstances which the Secretary finds to have been comparable to the circumstances under which persons have generally been forcibly detained or interned by enemy governments during periods of war.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y) (2011)

VA shall accept the findings of the appropriate service department that a person was a POW during a period of war unless a reasonable basis exists for questioning it. Such findings shall be accepted only when detention or internment is by an enemy government or its agents.  38 C.F.R. § 3.1(y)(1) (2011). 

In all other situations, including those in which VA cannot accept the service department findings, VA shall consider the circumstances of detention or internment in determining POW status.  To be considered a former POW, a serviceperson must have been forcibly detained or interned under circumstances comparable to those under which persons generally have been forcibly detained or interned by enemy governments during periods of war.  Such circumstances include, but are not limited to, physical hardships or abuse, psychological hardships or abuse, malnutrition, and unsanitary conditions.  Each individual member of a particular group of detainees or internees shall, in the absence of evidence to the contrary, be considered to have experienced the same circumstances as those experienced by the group.  38 C.F.R. § 3.1(y)(2) (2011). 

The phrase "to detain" means "[t]o keep under restraint or in custody" or "to keep from proceeding; keep waiting; delay."  The phrase "to intern" means "to restrict or confine within prescribed limits, as prisoners of war, enemy aliens, or combat troops who take refuge in a neutral country," or "[t]o segregate and confine a person or group, [especially] those suspected of hostile sympathies in time of war."  See McBurney v. Shinseki, 23 Vet. App. 136, 140-41 (2009), quoting Webster's Unabridged Dictionary 541 (2d ed. 2001) and Black's Law Dictionary 820 (8th ed. 2004). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Background 

The Veteran asserts that service connection is warranted for cardiomyopathy to include an arterial condition and ischemic coronary disease based on his alleged POW status while in service.  He claims that he was taken from his station in C'ho-do Island, North Korea as a prisoner of war and imprisoned in Pyongyang, North Korea between February 1953 to August 1953 while serving in the capacity of radio operator in the United States Air Force.  

In a statement received in March 2008, the Veteran stated that he was stationed at C'ho Island off the west coast of Korea above the 38th Parallel where he was attached to the 663rd Aircraft Control & Warning Squadron as a radio operator.  He stated that sometime around the end of February 1953 or beginning of March 1953, the North Koreans took them prisoner.  Peace talks had been ongoing for months and the Veteran's commanding officer felt that a treaty would end the fighting shortly and told them not to fight and just to lay down their arms.  They were taken by truck to a POW camp in Pyongyang and in August 1953 were trucked to Pammunjom.  

At his VA hearing in January 2009, the Veteran reported that his primary duty in the military was as a radio operator.  The Veteran stated that he was stationed on an island in North Korea and that the North Koreans tolerated their presence.  However, at the end of February or the beginning of March 1953, the North Koreans captured him along with an entire Army Brigade and a South Korean Artillery Brigade.  The Veteran reported that it was in winter months during his capture, that the conditions were harsh, and that they were interrogated.  The Veteran stated that during interrogation he was knifed a couple of times.  He stated he did not know the complete names of any of the prisoners because they all went by nicknames.  He stated his nickname was "Speedy Gonzales".  The Veteran stated that he was interned for twenty-six weeks and was released at the Pan Magon boarder point and taken back to Seoul to headquarters where he was debriefed.  

The Veteran's military discharge (DD Form 214) shows that he served in the Korean Conflict Era and Peacetime.  The Form shows he had eleven months and seven days of foreign and/or sea service.  His discharge shows that he received the U.N. Service Medal, Korean Service Medal, National Defense Service Medal, Good Conduct Medal, and the Distinguished Unit Citation.  The Veteran's discharge form DD-214 does not document former prisoner of war status.

As noted above, the RO expended considerable efforts to obtain service department records establishing the Veteran's POW status.  These efforts included multiple requests to the NPRC.  The NPRC ultimately responded that the Veteran's records had likely been destroyed in the 1973 fire at that facility and that a search of their listed Korean War POW's was negative for any reference to the Veteran.  Similarly, the NPRC search for morning reports was unsuccessful. 

In a letter dated in September 2009, the Veteran's wife noted that although she did not meet the Veteran until 1960 she knows him better than anyone.  She stated that she has tried to understand why the Veteran never noticed the non-mention of his POW status on his discharge papers.  She stated that the Veteran told her of his physical condition after six months in prison.  She stated that the Veteran and his then wife had their first child in October 1954 and the child was diagnosed with Cerebral Palsy and in an attempt to find a cause, they (the doctors) thought that perhaps it was due to the Veteran's poor physical condition at the time of conception due to his incarceration as a POW.  She suggested that after the Veteran's discharge he take his discharge papers and put them in a safety deposit box and get on with the immediate problems of life.  She indicated that after the Veteran was laid off from work his health insurance policy had to be discontinued and he had recurring bouts of pneumonia.  She stated that when the Veteran was being interviewed for eligibility he mentioned being a POW.

Private treatment records dated May 1998 to December 2010 show that the Veteran has a history of ischemic cardiomyopathy.  At his initial cardiac evaluation in May 1998 W.D.A., M.D., noted that the Veteran was referred because of chest discomfort.  Dr. W.D.A. stated that the Veteran never had cardiovascular symptomatology until two to three months prior when he experienced some non-radiating chest tightness while doing his two mile walk around the track.  It was noted that the Veteran quit smoking in 1979.  He did not have diabetes and did not know his cholesterol level.  The Veteran reported a family history of premature coronary atherosclerosis.  He denied hypertension but stated his blood pressure was high when taken by a doctor.  He had never had it taken at home but stated that when he was hospitalized last year, he did not have hypertension.  Past medical history included multiple surgeries over the last two years including transurethral resection of the prostate, radical prostatectomy, surgery for nephrolithiasis, and surgery for his bladder and hernia repair.  It was noted that the family history was notable for the Veteran's father dying at the age of 58 of myocardial infarction.

In June 1998, the Veteran underwent cardiac catheterization.  The diagnoses included: moderate left ventricular dysfunction characterized by global hypokinesis and dyskinesis of the base of the inferior wall and posterior wall; severe coronary artery disease involving the left anterior descending and dominant circumflex; well compensated heart failure given normal cardiac filling pressures and cardiac output.

Hospital records from Maine Medical Center dated August 1998 show the Veteran was admitted for elective coronary artery bypass grafting surgery.  It was noted that he had a history of coronary artery disease manifested by a recent acceleration of his angina pectoris.  It was noted that a review of the medical record showed a prior history of tobacco use.  There was no documented history of intrinsic lung disease.  

In June 2007, the Veteran underwent a cardiac catheterization at Maine Medical Center.  The diagnoses included: left ventricular dysfunction not secondary to bypass graft attrition and cardiomyopathy of uncertain etiology with recent hospitalization at Wentworth Douglass Hospital for a small bowel obstruction and significant multisystem problems.

An office note dated in November 2010 from W.S.D., M.D., noted coronary artery disease, prior coronary artery bypass graft, an ischemic cardiomyopathy with a dual chamber implantable cardioverter defibrillator, and chronic obstructive pulmonary disease with possible underlying pulmonary fibrosis.  The Veteran was noted as stable from a cardiovascular standpoint with severe ischemic cardiomyopathy, compensated.

Analysis

The Board acknowledges that a current diagnosis of ischemic cardiomyopathy is of record and that status as a former POW allows for service connection to be presumed for certain diseases, including atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia and stroke and its complications).  38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  However, the service department was unable to verify that the Veteran was a POW at any point.  Moreover, the Veteran's statements of where he was stationed and how he was captured are inherently incredible.  The Veteran contends that he, as well as a large contingent, to include an Army Brigade and a South Korean Artillery Brigade, was stationed in North Korea where the North Koreans "tolerated" them during the hostilities, but were eventually captured and taken prisoner.  He alleges that he did not know the real name of anyone as they all went by nicknames.  In addition, the Veteran claims he was knifed a number of times while in the POW camp but no residuals of such injuries have ever been noted at any time and historically undocumented since service.  The Board finds it incredible that a large battle-ready contingent simply elected to surrender without a fight, and that the Veteran is unable to remember even a single name of a service comrade he purportedly underwent such a hardship with.  The Board also finds it noteworthy that there is no medical evidence of knife wounds.  In any event, POW status is not confirmed by official sources.  The Board finds that there is no credible evidence that the Veteran was ever held in captivity by enemy forces.  Although it is expected that any veteran's recollection of incidents decades earlier would contain a certain level of inconsistency or inaccuracy, there is sufficient objective evidence on file to consider certain of the Veteran's reports to be lacking in credibility.  The Veteran's DD-214 does not show an award of the POW Medal or any other acknowledgement of POW service, providing evidence against this claim.  Furthermore, although there is a lay statement from the Veteran's wife, who met him years after service, indicating he told her of his POW experience, service department records provide evidence against this statement and the service department records are a better indicator of POW status then the recollection of conversations purportedly taking place more than 30 years ago.  It is for the reasons discussed above, the Board finds that the Veteran was not a POW.  The provisions of 38 U.S.C.A. § 1112(b) and 38 C.F.R. § 3.309(c) are inapplicable.

The probative and persuasive evidence of record fails to show that the Veteran's heart condition had its onset in service, manifested to a compensable degree within a year of service, or is in any way related to service.  While VA's attempts to obtain the Veteran's service treatment records have been unsuccessful, the Veteran does not contend that his heart condition manifested while in service, but resulted later as the result of his POW experience.  The earliest medical evidence showing treatment for a heart condition is dated in 1998, over 40 years after the Veteran was separated from service.  When treated, the Veteran did not report a long history of cardiovascular disease.  In addition, the available private medical evidence does not note that the Veteran was a POW in Korea.  The Veteran did report a history of smoking, a family history of premature coronary atherosclerosis, and of his father dying at the age of 58 of myocardial infarction.

The presumptive regulations based on chronic diseases also are not for application, as the Veteran's cardiovascular disease clearly was not manifest until decades after service.  In addition, to the foregoing, the post service evidence of record fails to show any indicia of continuity of symptomatology or any other service related etiology.

The Board has carefully considered the Veteran's statements that relate his heart condition to service.  In this regard, the Board notes there is no competent and credible medical opinion of record attesting to such.  Additionally, with respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, or a dislocated shoulder under Jandreau, the Veteran is not competent to state his cardiovascular disability is related to his service.  The determination of the origin of an insidious disease such as cardiovascular disease is clearly outside the realm of lay expertise.  Most importantly in the case, the Veteran has failed to provide any medical evidence of a disability related to service, whereas the medical records provide evidence against this claim, indicating problems did not begin until 40 years after service.  See private medical records.  The Veteran's statements and that of his wife are of limited or no competence or probative value.

Accordingly, the Veteran's claim of entitlement to service connection for cardiomyopathy to include an arterial condition and ischemic coronary disease is denied.

The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative as to warrant the resolution of this matter on that basis.  Rather, in this case, a preponderance of the evidence weighs against the claim.



ORDER

Entitlement to service connection for cardiomyopathy, to include an arterial condition and ischemic coronary disease, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


